1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office in response to claims filed on 08/30/2021; 
Claims 1-30 are pending and rejected; claims 1, 12, 15 and 24 are independent claims

Information Disclosure Statement
The information disclosure statements (IDS) submitted on (06/15/2022, 06/09/2022, 01/17/2022, 08/30/2021) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 1-30 are rejected on the ground of nonstatutory double patenting over claims 1-27 of U.S. Patent No. 11,134,715 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: see comparison of independent claims below:
Current application
Copending patent (US 11,134,715 B2)
1. A device comprising: 
at least one sensor configured to obtain authentication information from an identification label of a cartridge of at least one electronic vaping device; 
a device battery configured to charge a battery section of the at least one electronic vaping device; 
processing circuitry coupled to the at least one sensor, the processing circuitry configured to perform authentication of the cartridge based on the authentication information, 
determine whether to unlock the battery section of the at least one electronic vaping device to power the cartridge based on a result of the authentication of the cartridge, 
determine a charge level of the battery section, and determine a charge level of the device battery; and 
at least one switch configured to selectively connect at least one of (i) the device battery to the battery section or (ii) an external power source to the battery section based on the charge level of the battery section and the charge level of the device battery.
1. A device comprising: 
a sensor configured to obtain authentication information from an identification label of a cartridge of an electronic vaping device, the electronic vaping device including the cartridge and a battery section; 
a device battery configured to charge the battery section of the electronic vaping device; 
a memory storing reference identification information for a plurality of cartridges; processing circuitry coupled to the sensor, the processing circuitry configured to detect attachment of the electronic vaping device to the device, 
perform authentication of the cartridge based on the authentication information and in response to detecting attachment of the electronic vaping device to the device, 
in response to determining that the authentication information corresponds to a first reference identification information stored in the memory, 
unlock the battery section to power the cartridge and to charge the battery section of the electronic vaping device with the device battery, in response to a charge level of the device battery being greater than a threshold level, 
enable charging of a first battery of the battery section via the device battery, and 
in response to the charge level of the device battery being below the threshold level and the device being connected to an external power source, 
enable charging of the first battery of the battery section and the device battery via the external power source; 
a charger input configured to connect the device to the external power source; a first switch configured to selectively connect at least one of (i) the device battery to the first battery of the battery section or (ii) the external power source to the first battery of the battery section via the charger input; and a second switch configured to selectively connect at least one of (i) the device battery to a second battery of a second battery section or (ii) the external power source to the second battery of the second battery section via the charger input.
15. A device comprising: 
at least one slot configured to receive and hold at least one electronic vaping device, the at least one electronic vaping device including a cartridge and a battery section; 
at least one sensor configured to obtain authentication information from an identification label of the at least one electronic vaping device, the authentication information associated with the cartridge; 
a device battery configured to charge the battery section of the at least one electronic vaping device; 
a charger input configured to connect the device to an external power source; processing circuitry configured to perform authentication of the cartridge based on the authentication information to determine whether the cartridge is authentic, and 
in response to determining that the cartridge is authentic, 
unlock the battery section to power the cartridge, determine a charge level of the battery section, and 
determine a charge level of the device battery; and 
a switch configured to selectively connect at least one of (i) the device battery to battery section or (ii) the external power source to the battery section via the charger input to charge the battery section of the electronic vaping device based on the charge level of the battery section and the charge level of the device battery.
11. A device comprising: 
at least one slot configured to receive and hold at least one electronic vaping device, the at least one electronic vaping device including a cartridge and a battery section; 
at least one sensor configured to obtain authentication information from an identification label of the at least one electronic vaping device, the authentication information associated with the cartridge; 
a device battery configured to charge the battery section of the at least one electronic vaping device; 
a memory storing reference identification information for a plurality of cartridges; 
processing circuitry configured to detect insertion of the at least one electronic vaping device into the at least one slot, 
perform authentication of the cartridge based on the authentication information and in response to detecting insertion of the at least one electronic vaping device into the at least one slot, 
in response to determining that the authentication information from the identification label corresponds to a first reference identification information stored in the memory, 
unlock the battery section to power the cartridge and to charge the battery section of the electronic vaping device with the device battery, 
in response to a charge level of the device battery being greater than a threshold level, 
enable charging of a first battery of the battery section via the device battery, and 
in response to the charge level of the device battery being below the threshold level and the device being connected to an external power source, 
enable charging of the first battery of the battery section and the device battery via the external power source; 
a charger input configured to connect the device to the external power source; 
a first switch configured to selectively connect at least one of (i) the device battery to the first battery of the battery section or (ii) the external power source to the first battery of the battery section via the charger input; and a second switch configured to selectively connect at least one of (i) the device battery to a second battery of a second battery section or (ii) the external power source to the second battery of the second battery section via the charger input.


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. US Pub. No. 2018/0043114 A1 (hereinafter Bowen) in view of Jordan et al. US Pub. No.: 2016/0374397 A1 (hereinafter Jordan). 

Bowen  teaches:
As to claim 1, a device comprising: 
at least one sensor configured to obtain authentication information from an identification label of a cartridge of at least one electronic vaping device (see Bowen ¶¶56-57, the identifier 138 may be structural (e.g., one or more pins, projections, etc.) on the cartridge 114 that may be detected by the vaporizer body 101;¶77, authentication function…verify that the identified user is authorized for use of the controlled substance prior to being able to use the vaporizer with tat cartridge coupled to the vaporizer body; ¶58, a power source 203 (e.g., battery, capacitor, etc.) may be charged by a charger 233 (and may include charging control circuitry)); 
a device battery configured to charge a battery section of the at least one electronic vaping device (see Bowen ¶59, power source 203 (e.g., battery, capacitor, etc.) may be charged by a charger 233 (and may include charging control circuitry, not shown)); 
processing circuitry coupled to the at least one sensor, the processing circuitry configured to 
perform authentication of the cartridge based on the authentication information (¶77, authentication function…verify that the identified user is authorized for use of the controlled substance prior to being able to use the vaporizer with tat cartridge coupled to the vaporizer body), 
determine whether to unlock the battery section of the at least one electronic vaping device to power the cartridge based on a result of the authentication of the cartridge (see Bowen ¶19,  6A illustrates features of an integral-derivative controller or PID controller for a vaporizer that may be adapted for detection of a cartridge using a cartridge identification circuit; ¶77, vaporizer and/or vaporizer system may include anti-theft and/or authentication functions that may lock or otherwise preventing unauthorized third party operation…, this may be implemented using cartridge identifiers… from a verified source or supplier can include a hash or some other verification code as part of the identifier, and the vaporizer may lock out use of the vaporizer if a cartridge lacking the necessary hash or verification code is coupled to a vaporizer body);, 
determine a charge level of the battery section (see Bowen ¶¶89-90 96, measure battery power level), and 
determine a charge level of the device battery (see ¶¶90 96, voltage between a reference voltage (e.g., R.sub.ref or R.sub.2) and R_COIL may be measured by the MCU); and 
Bowen does not explicitly teach but the related art Jordan teaches:
at least one switch configured to selectively connect at least one of (i) the device battery to the battery section or (ii) an external power source to the battery section based on the charge level of the battery section and the charge level of the device battery (see Jordan ¶70, the e-vaping device 10 is usable until the energy in the power supply 110 is depleted or below a set threshold. The power supply 110 may be rechargeable and the PCB 116 includes circuitry allowing the battery to be chargeable by an external charging device).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the control of an electronic vaporizer disclosed by Bowen to include the electronic vaping device having pressure sensor, as thought by Jordan. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success because, the voltage charged to the battery is within a set range of the required limitation, as taught by Jordan.

As to claim 2, the combination of Bowen and Jordan teaches the device of claim 1, wherein the processing circuitry is further configured to detect attachment of the at least one electronic vaping device to the device see (Bowen ¶68, the cartridge may be marked with a characteristic UV, IR or other wavelength-specific ink that can be detected by the vaporizer); and 
perform the authentication of the cartridge in response to detecting the attachment of the at least one electronic vaping device to the device (see Bowen ¶77, cartridge identifiers from a verified source or supplier can include a hash or some other verification code as part of the identifier).

As to claim 3, the combination of Bowen and Jordan teaches the device of claim 1, wherein the identification label is one of a barcode, a quick response (QR) code, a near field communication (NFC) tag and special ink (see Bowen ¶57,  the identifier 138 is passive and may include codes or markings (e.g., bar codes, quick response (QR) codes).

As to claim 4, the combination of Bowen and Jordan teaches the device of claim 3, wherein the special ink is a magnetic ink including a magnetic ink character recognition (MiCR) code; and the sensor includes a MiCR reader (see Bowen ¶68, the cartridge may be marked with a characteristic UV, IR or other wavelength-specific ink that can be detected by the vaporizer).

As to claim 5, the combination of Bowen and Jordan teaches the device of claim 1, wherein the authentication information includes identification information identifying the cartridge (see Bowen ¶77, cartridge identifiers from a verified source or supplier can include a hash or some other verification code as part of the identifier); 
the device further includes a memory storing reference identification information for a plurality of cartridges (see Bowen ¶56, identifier 138 may include a readable and/or readable/writable cartridge memory); and
 the processing circuitry is further configured to perform the authentication of the cartridge by determining whether the identification information corresponds to reference identification information stored in the memory, unlock the battery section of the electronic vaping device when the identification information corresponds to the reference identification information (see Bowen ¶77, cartridge identifiers from a verified source or supplier can include a hash or some other verification code as part of the identifier, and the vaporizer may lock out use of the vaporizer if a cartridge lacking the necessary hash or verification code is coupled to a vaporizer body; ¶127, application software/firmware may include functionality to unlock or activate the vaporizer using authentication; ¶128, If the authentication process is successful, the vaporizer may be unlocked and made ready for use).

As to claim 6, the combination of Bowen and Jordan teaches the device of claim 5, wherein the identification label further includes a watermark; the authentication information further includes digital information corresponding to the watermark; and the processing circuitry is further configured to perform the authentication of the cartridge by applying a watermark decoding algorithm to the digital information, and unlock the battery section when (i) the identification information corresponds to the reference identification information stored in the memory and (ii) application of the watermark decoding algorithm is successful ((see Bowen ¶89, the microcontroller may also decode a digital signal sent along the heater contracts from the cartridge, where the received signal includes information about the cartridge and/or the vaporizable material within the cartridge; ¶77, cartridge identifiers from a verified source or supplier can include a hash or some other verification code as part of the identifier, and the vaporizer may lock out use of the vaporizer if a cartridge lacking the necessary hash or verification code is coupled to a vaporizer body; ¶127, application software/firmware may include functionality to unlock or activate the vaporizer using authentication; ¶128, If the authentication process is successful, the vaporizer may be unlocked and made ready for use)).

As to claim 7, the combination of Bowen and Jordan teaches the device of claim 5, wherein the reference identification information corresponding to the identification information includes an expiration date; and the processing circuitry is further configured to maintain the battery section in a locked state if the expiration date has passed see Bowen  ¶43, a lot number of the cartridge, a date of manufacture of the cartridge, an expiration date after which the cartridge should not be used; ¶41, an apparatus that includes two or more separable parts (e.g. a vaporizer body that includes a battery and other hardware and a cartridge that includes a vaporizable material)).

As to claim 8, the combination of Bowen and Jordan teaches the device of claim 1, wherein the identification label includes a watermark; the authentication information includes digital information corresponding to the watermark; and the processing circuitry is further configured to perform the authentication of the cartridge by applying a watermark decoding algorithm to the digital information, and determine whether to unlock the battery section of the electronic vaping device to power the cartridge based on a result of application of the watermark decoding algorithm (see Bowen ¶68, the cartridge may be marked with a characteristic UV, IR or other wavelength-specific ink that can be detected by the vaporizer; ; ¶127, application software/firmware may include functionality to unlock or activate the vaporizer using authentication; ¶128, If the authentication process is successful, the vaporizer may be unlocked and made ready for use).

As to claim 9, the combination of Bowen and Jordan teaches the device of claim 8, wherein the processing circuitry is further configured to unlock the battery section if the application of the watermark decoding algorithm is successful (see Bowen ¶127, application software/firmware may include functionality to unlock or activate the vaporizer using authentication; ¶128, If the authentication process is successful, the vaporizer may be unlocked and made ready for use).

As to claim 10, the combination of Bowen and Jordan teaches the device of claim 1, further comprising: a memory having computer-readable instructions stored therein; and wherein the processing circuitry is further configured to execute the computer-readable instructions to perform the authentication of the cartridge and to control the battery section (see Bowen ¶127, application software/firmware may include functionality to unlock or activate the vaporizer using authentication; ¶128, If the authentication process is successful, the vaporizer may be unlocked and made ready for use).

As to claim 11, the combination of Bowen and Jordan teaches the device of claim 1, further comprising: a charger input configured to connect the device to the external power source (see Bowen Fig. 22 and ¶248, As illustrated, one or more of the components of the user device 305 may communicate and/or receive power through a system bus 2299).
As to independent claim 12, this claim is directed to a method executed by the device of claim 1; therefore it is rejected along similar rationale.
As to dependent claims 13-14, these claims contain substantially similar subject matter as claim 2-11; therefore they are rejected along the same rationale.

Bowen  teaches:
As to claim 15,  device comprising: 
at least one slot configured to receive and hold at least one electronic vaping device, the at least one electronic vaping device including a cartridge and a battery section (see Bowen ¶41, an apparatus that includes two or more separable parts (e.g. a vaporizer body that includes a battery and other hardware and a cartridge that includes a vaporizable material; ¶42, a multi-use vaporizer may include a heating chamber (e.g. an oven) configured to receive a vaporizable material directly in the heating chamber and also to receive a cartridge having a reservoir or the like for holding the vaporizable material); 
at least one sensor configured to obtain authentication information from an identification label of the at least one electronic vaping device, the authentication information associated with the cartridge (see Bowen ¶19, FIG. 6A illustrates features of an integral-derivative controller or PID controller for a vaporizer that may be adapted for detection of a cartridge using a cartridge identification circuit; ¶77, cartridge identifiers from a verified source or supplier can include a hash or some other verification code as part of the identifier);
 a device battery configured to charge the battery section of the at least one electronic vaping device (see Bowen 41, an apparatus that includes two or more separable parts (e.g. a vaporizer body that includes a battery and other hardware and a cartridge that includes a vaporizable material); 
a charger input configured to connect the device to an external power source (see Bowen ¶248, As illustrated, one or more of the components of the user device 305 may communicate and/or receive power through a system bus 2299); 
processing circuitry configured to perform authentication of the cartridge based on the authentication information to determine whether the cartridge is authentic (see Bowen ¶19,  6A illustrates features of an integral-derivative controller or PID controller for a vaporizer that may be adapted for detection of a cartridge using a cartridge identification circuit; ¶77, vaporizer and/or vaporizer system may include anti-theft and/or authentication functions that may lock or otherwise preventing unauthorized third party operation…, this may be implemented using cartridge identifiers… from a verified source or supplier can include a hash or some other verification code as part of the identifier, and the vaporizer may lock out use of the vaporizer if a cartridge lacking the necessary hash or verification code is coupled to a vaporizer body), and 
in response to determining that the cartridge is authentic, unlock the battery section to power the cartridge, determine a charge level of the battery section, and determine a charge level of the device battery (see Bowen ¶77, cartridge identifiers from a verified source or supplier can include a hash or some other verification code as part of the identifier, and the vaporizer may lock out use of the vaporizer if a cartridge lacking the necessary hash or verification code is coupled to a vaporizer body; ¶127, application software/firmware may include functionality to unlock or activate the vaporizer using authentication; ¶128, If the authentication process is successful, the vaporizer may be unlocked and made ready for use); and 
Bowen does not explicitly teach but the related art Jordan teaches:
a switch configured to selectively connect at least one of (i) the device battery to battery section or (ii) the external power source to the battery section via the charger input to charge the battery section of the electronic vaping device based on the charge level of the battery section and the charge level of the device battery (see Jordan ¶70, the e-vaping device 10 is usable until the energy in the power supply 110 is depleted or below a set threshold. The power supply 110 may be rechargeable and the PCB 116 includes circuitry allowing the battery to be chargeable by an external charging device).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the control of an electronic vaporizer disclosed by Bowen to include the electronic vaping device having pressure sensor, as thought by Jordan. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success because, the voltage charged to the battery is within a set range of the required limitation, as taught by Jordan.

As to claim 16, the combination of Bowen and Jordan teaches the device of claim 15, further comprising: a cover element having at least one hollow section corresponding to the at least one slot, the at least one hollow section configured to receive a portion of the at least one electronic vaping device that extends out of the at least one slot when inserted in the at least one slot, the cover element configured to be opened and closed, and to cover the at least one electronic vaping device when closed (see Bowen ¶61 FIG. 2B shows a side perspective of an exemplary vaporizer device 200 with a vaporizer body 201. In the bottom perspective view of FIG. 2C, a lid 230 is shown removed from the vaporizer body 201, exposing the oven/vaporization chamber 220).

As to claim 17, the combination of Bowen and Jordan teaches the device of claim 15, wherein the processing circuitry is further configured to detect insertion of the at least one electronic vaping device into the at least one slot by detecting a change in resistance at an interface associated with the at least one slot, the interface providing an electrical connection between the at least one electronic vaping device and the device (see Bowen ¶66, pins can be detected by the vaporizer when the cartridge is inserted (e.g., by completing an electrical connection); for n pins, there are 2.sup.n possible combinations of markings).

As to claim 18, the combination of Bowen and Jordan teaches the device of claim 17, wherein the at least one sensor is further configured to obtain the authentication information in response to detecting the insertion of the at least one electronic vaping device into the at least one slot by the processing circuitry (see Bowen ¶77, cartridge identifiers from a verified source or supplier can include a hash or some other verification code as part of the identifier).

As to claim 19, the combination of Bowen and Jordan teaches the device of claim 15, wherein the identification label is on the cartridge (see Bowen ¶77a cartridge lacking the necessary hash or verification code is coupled to a vaporizer body).

As to claim 20, the combination of Bowen and Jordan teaches the device of claim 15, further comprising: two or more slots, each of the two or more slots configured to receive an electronic vaping device; and a divider between the two or more slots, the divider configured to separate any two of the two or more slots; wherein the at least one sensor and the processing circuitry are positioned on the divider (see Bowen ¶2, devices, which may optionally include devices that include two or more parts, such as a cartridge containing a vaporizable substance and a body part that includes one or more other components; ¶41, an apparatus that includes two or more separable parts (e.g. a vaporizer body that includes a battery and other hardware and a cartridge that includes a vaporizable material; ¶51, controller circuitry may include one or more clocks (oscillators), charging circuitry, I/O controllers, memory, etc.…).

As to claim 21, the combination of Bowen and Jordan teaches the device of claim 15, further comprising: a memory having computer-readable instructions stored therein; wherein the processing circuitry is configured to execute the computer-readable instructions to perform the authentication of the cartridge, and to control the battery section (see Bowen ¶77, cartridge identifiers from a verified source or supplier can include a hash or some other verification code as part of the identifier).

As to claim 22, the combination of Bowen and Jordan teaches the device of claim 15, wherein the processing circuitry is further configured to determine whether a first battery of the battery section has sufficient charge for powering the cartridge; and enable charging of the first battery in response to determining that the first battery of the battery section does not have sufficient charge for powering the cartridge (see Bowen ¶53, the vaporization unit may be powered by battery 145 and/or an external power source).

As to claim 23, the combination of Bowen and Jordan teaches the device of claim 22, further comprising: a charger input configured to connect the device to an external power source; and wherein the processing circuitry is further configured to enable the charging of the first battery of the battery section via at least one of the device battery or the external power source (see Bowen ¶53, the vaporization unit may be powered by battery 145 and/or an external power source).
As to independent claim 24, this claim is directed to a method executed by the device of claim 15; therefore it is rejected along similar rationale.
As to dependent claims 25-30, these claims contain substantially similar subject matter as claim 16-23; therefore they are rejected along the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433         

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433